  Case 4:19-cv-00872-Y Document 17 Filed 05/11/20                 Page 1 of 10 PageID 295


ROS.24356

                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 LEASA AND BRET WILLIAMS,                         §
      Plaintiffs,                                 §
                                                  §
 V.                                               §    CIVIL ACTION NO. 4:19-cv-00872-Y
                                                  §
 ROSS STORES, INC.,                               §
      Defendant.                                  §

             DEFENDANT’S OBJECTIONS AND REPLY TO PLAINTIFFS’
         RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

TO THE HONORABLE JUDGE OF SAID COURT:

         Pursuant to FED. R. CIV. P. 56, Defendant ROSS STORES, INC. (“Defendant”) files this

Reply to Plaintiffs’ Response to Defendant’s Motion for Summary Judgment, and in continuing to

move the Court to enter a summary judgment dismissing all claims and causes of action of

Plaintiffs LEASA WILLIAMS (referred to individually as “Plaintiff”) and BRET WILLIAMS

(collectively “Plaintiffs”), would show:

                                  I. OBJECTIONS TO EVIDENCE

         Defendant objects to the Declarations of both Plaintiffs as well as the report of Stephen

Melia.

         Defendant objects to the Declaration of Brett Williams for several reasons. First, the

Declaration contains information that is not relevant to the issues now before the Court but is

presented, presumably, solely for the purpose of improperly swaying the Court’s decision on

Plaintiff’s alleged injuries; an issue not now before the Court. [See the first two highlighted

paragraphs of B. Williams Dec., Doc. 16, p. 1]. The remainder of the declaration [the third

highlighted paragraph] is his interpretation of the deposition testimony and video now before the


DEFENDANT’S OBJECTIONS AND REPLY TO PLAINTIFFS’ RESPONSE                              PAGE 1 OF 10
TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
  Case 4:19-cv-00872-Y Document 17 Filed 05/11/20                   Page 2 of 10 PageID 296



Court. This Court is free to make its own decision based on the testimony and video, and Mr.

Williams’ interpretation of what he believes his wife was testifying to is irrelevant.

       Defendant objects to the Declaration of Leasa Williams for several reasons. First, the

Declaration contains information that is not relevant to the issues now before the Court but is

presented, presumably, solely for the purpose of improperly swaying the Court’s decision on

Plaintiff’s alleged injuries; an issue not now before the Court. [See the first and third highlighted

of L. Williams Dec., Doc. 16, p. 2]. Defendant objects to the second highlighted paragraph in

Leasa Williams’ Declaration as the same is a sham declaration. As noted by the Fifth Circuit Court

of Appeals, the courts will not allow a party to defeat a motion for summary judgment using an

affidavit that impeaches sworn testimony without explanation. Benedetti v. Wal-Mart Stores Tex.,

L.L.C., 788 Fed. Appx. 945, 949 (5th Cir. 2019) (citing S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d

489, 495 (5th Cir. 1996)).

       While Plaintiffs have now attempted to manufacture a reason, based on selective amnesia,

which allows Plaintiff to recall or forget information on an as-needed basis, Plaintiff’s own

testimony in her deposition belies the true wrongful intent of the Declaration. As an initial matter,

Plaintiffs never filed any pre-deposition motion or protective order indicating that Leasa Williams

would be unable to give testimony or unable to give truthful and accurate testimony. Further, there

is nothing in her deposition to indicate any inability to testify. In fact, when given the opportunity

to be cross-examined, Plaintiff’s own counsel took the opportunity to attempt damage control to

Plaintiff’s testimony. Not by questioning her as to her ability to testify, but suggesting that the

video simply got it wrong and that she was not trying to remove the shelving unit (“Shelving Unit”)

from the display shelf, but simply rearranging it. [Doc. 10-1, p. 9]. Further, Plaintiff did not make

any changes to her deposition testimony in the form of an errata sheet or corrigendum. But most

clearly proving that Leasa Williams’ Declaration is a sham is the very nature of the Declaration

DEFENDANT’S OBJECTIONS AND REPLY TO PLAINTIFFS’ RESPONSE                                 PAGE 2 OF 10
TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
  Case 4:19-cv-00872-Y Document 17 Filed 05/11/20                  Page 3 of 10 PageID 297



itself. Specifically, on the one hand, she (like her husband) attempts to inform the Court (in

highlighted paragraphs 1 and 3 of the Declaration) that the Court should ignore all of her deposition

testimony because of her mental issues. But in the middle of the three highlighted paragraphs, she

testifies as to her new version of what occurred. This is exactly what the courts want to avoid in

excluding sham affidavits – allowing a party to change those parts of their testimony that are

unfavorable to their position for the sole purpose of avoiding a summary judgment.

       Defendant objects to the Initial Expert Witness Report of Stephen Melia as the same has

not been verified or authenticated. Speaking on this very issue, in Arlington Apartment Inv'rs, LLC

v. Allied World Assurance Co. (U.S.) Inc., this Court wrote: “Unsworn expert reports do not qualify

as affidavits or otherwise admissible evidence for the purpose of Rule 56, and may be disregarded

by the court when ruling on a motion for summary judgment.” 2014 WL 11514891, at *2 (N.D.

Tex. June 3, 2014), aff'd sub nom. Arlington Apartment Inv'rs, L.L.C. v. Allied World Assur. Co.

(U.S.), Inc., 612 Fed. Appx. 237 (5th Cir. 2015) (quoting Provident Life and Acc. Ins. Co. v. Goel,

274 F.3d 984, 1000 (5th Cir. 2001)); see also Roberson v. Vehicle, 2020 WL 533109, at *4 (S.D.

Tex. Feb. 3, 2020) (“Unsworn expert reports . . . do not qualify as affidavits or otherwise

admissible evidence for [the] purpose of Rule 56, and may be disregarded by the court when ruling

on a motion for summary judgment.”), but cf. Patel v. Tex. Tech Univ., 941 F.3d 743, 746 (5th Cir.

2019) (expert report need not be authenticated providing that the contents can be presented in an

admissible form at trial).

       Even if Mr. Melia’s report had been properly authenticated, the report would still be

excluded as irrelevant and unreliable to the issues now before this Court. First, the issues for this

Court’s consideration in this Motion go to whether the condition was unreasonably dangerous and

whether Leasa Williams was aware of the condition or whether the condition was open and

obvious. From the standpoint of an expert’s opinion therefore, the only issue would be the first

DEFENDANT’S OBJECTIONS AND REPLY TO PLAINTIFFS’ RESPONSE                                 PAGE 3 OF 10
TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
  Case 4:19-cv-00872-Y Document 17 Filed 05/11/20                    Page 4 of 10 PageID 298



issue; was the condition an unreasonably dangerous condition. As to that, Mr. Melia provides a

single conclusion: “Ross Stores should have known that having an unsecured display with moving

parts would create an unreasonably dangerous condition to customers wanting to purchase the

item.” [Doc. 16, p. 10]. But Mr. Melia nor Plaintiff provide any support for that conclusion that

would make the alleged expert’s opinion reliable. Specifically, Mr. Melia states that he bases his

opinion on “generally accepted standards of safety” and the “standard in the retail industry,” but

provides no evidence of what those standards actually are, who makes the standards, or where the

standards exist. See FED. R. EVID. 702 (evidence needs to have some reliable basis). In effect, he

has created his own standards out of thin air and deemed them as the industry standard; the type

of ipse dixit opinions rejected by the courts. See General Elec. Co. v. Joiner, 522 U.S. 136, 157

(1997) (“[N]othing in either Daubert or the Federal Rules of Evidence requires a district court to

admit opinion evidence that is connected to the existing data only by the ipse dixit1 of the expert.”);

see also Moore v. Ashland Chem., Inc., 151 F.3d 269, 276 (5th Cir. 1998) (en banc), cert. denied,

526 U.S. 1064 (1999).

       Mr. Melia further contends that he cannot provide an opinion on the standards and policies

of the Defendant itself as he has not seen those standards. However, Texas courts, including the

Texas Supreme Court, have made clear that a defendant’s internal rules and policies cannot form

the basis for a standard of care. Mejia-Rosa v. John Moore Services, Inc., 2019 WL 3330972, *11

(Tex. App.—Houston [1st Dist.] 2019, no pet. h.) (“[A] company’s noncompliance with its own

internal procedures does not establish a standard of care for a negligence claim.”) (citing FFE

Transp. Servs., Inc. v. Fulgham, 154 S.W.3d 84, 92 (Tex. 2004) (“[Defendant]’s self-imposed

policy with regard to inspection of its trailers, taken alone, does not establish the standard of care

that a reasonably prudent operator would follow.”)).



DEFENDANT’S OBJECTIONS AND REPLY TO PLAINTIFFS’ RESPONSE                                  PAGE 4 OF 10
TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     Case 4:19-cv-00872-Y Document 17 Filed 05/11/20               Page 5 of 10 PageID 299



        Finally, Mr. Melia’s report is fatally flawed as he makes no attempt to discuss the

culpability of Leasa Williams in causing her own injuries. As this Court is aware, an expert’s

causation opinions will be excluded if the expert fails to address and rule out every possible

alternative to a plaintiff’s injury. Dalton v. C. R. Bard, Inc., 2020 WL 1307965, at *5 (N.D. Tex.

2020). The flaw in Mr. Melia’s consideration of the evidence is clear in his very subjective

presentation of the very objective video of the incident. This begins with his presentation of the

photo stills from the incident which particularly exclude Leasa Williams’ examination of both the

Shelving Unit and the baskets within the unit before the incident. In fact, were a reader to simply

read Mr. Melia’s version of the incident, the reader would be left with the impression as testified

to by Leasa Williams before she was presented with the video evidence; that the Shelving Unit

simply fell on her without any intervention by Plaintiff herself. Because Mr. Melia has wholly

failed to meet even the most basic requirements for his opinions being considered valid or reliable,

his report must be excluded from consideration by the Court.

                                            II. REPLY

A.      Plaintiffs have failed to establish that the placement of the Shelving Unit on the
        display shelf was an unreasonably dangerous condition.

        Contrary to Plaintiffs’ assertion, both in their Motion to Extend Time to Respond [Doc. 11]

and in their Response to the present Motion, Defendant has been conspicuous in not raising the

general issue of knowledge (knew or should have known) in its Motion for Summary Judgment.

Rather, the emphasis is on the condition of the premises; i.e. even if Defendant was aware the

Shelving Unit was on the display shelf, neither the unit, nor its placement on the display shelf

constitute an unreasonably dangerous condition.

        Plaintiffs ask the Court to look at the Shelving Unit, and the incident, in hindsight, to

suggest that the condition was not only dangerous, but unreasonably dangerous. “A condition is


DEFENDANT’S OBJECTIONS AND REPLY TO PLAINTIFFS’ RESPONSE                                PAGE 5 OF 10
TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
  Case 4:19-cv-00872-Y Document 17 Filed 05/11/20                 Page 6 of 10 PageID 300



an unreasonably dangerous condition if it presents an unreasonable risk of harm.” Texas Dep't of

Transp. v. Padron, 591 S.W.3d 684, 697 (Tex. App.—Texarkana 2019, pet. denied) ( quoting City

of Killeen v. Cheney, 2018 WL 5832088, *6 (Tex. App.—Austin 2018, no pet.)). “A condition

poses an unreasonable risk of harm for premises-defect purposes when there is a ‘sufficient

probability of a harmful event occurring that a reasonably prudent person would have foreseen it

or some similar event as likely to happen.’” County of Cameron v. Brown, 80 S.W.3d 549, 556

(Tex. 2002) (quoting Seideneck v. Cal Bayreuther Assocs., 451 S.W.2d 752, 754 (Tex. 1970)).

“[A] condition is not unreasonably dangerous simply because it is not foolproof.” Patron, 591

S.W.3d at 697 (quoting Cheney, 2018 WL 5832088, at *6). Further, as cautioned by the Hon. Jane

Boyle, “the fact an accident happens is no evidence that there was an unreasonable risk of such an

occurrence.” Hatamieh v. Kroger Tex. LP, 2018 WL 1014158, at *2 (N.D. Tex. 2018) (quoting

Thoreson v. Thompson, 431 S.W.2d 341, 344 (Tex. 1968)). As Judge Boyle further noted, “Texas

courts have consistently found evidence of an unreasonably dangerous condition insufficient when

the plaintiff relies only on the fact that she was injured to demonstrate an unreasonably dangerous

condition.” Id.

       In Thurwanger v. Target Corp., 2015 WL 137251 (E.D. Tex. 2015), the court discussed

the nature of a condition of the premises that would made it unreasonable. As the court noted, the

mere fact that something could have been done in a different manner does not make the condition

unreasonably dangerous, “since it is almost always the case that something more could have been

done to prevent a customer from being struck by an article falling off a shelf or from slipping on

the floor.” Id. at *3 (quoting Brookshire Grocery Co. v. Taylor, 222 S.W.3d 406, 408 (Tex. 2006)).

In further relying on the Texas Supreme Court, the court in Thurwanger noted that “evidence that

an owner or occupier knew of a safer, feasible alternative design, without more, is not evidence



DEFENDANT’S OBJECTIONS AND REPLY TO PLAINTIFFS’ RESPONSE                               PAGE 6 OF 10
TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     Case 4:19-cv-00872-Y Document 17 Filed 05/11/20                  Page 7 of 10 PageID 301



that the owner knew or should have known that a condition on its premises created an unreasonable

risk of harm.” Id. (quoting CMH Homes, Inc. v. Daenen, 15 S.W.3d 97, 101–02 (Tex. 2000)).

        The decisions in Hatamieh and Thurwanger are particularly significant as both stand

directly contra Plaintiffs’ assertion that the decision as to whether a condition is unreasonably

dangerous must be left to a jury. Specifically, in each case, in granting the defendant stores’

motions for summary judgment, the courts based their decision on the alleged defective condition

not being an unreasonably dangerous condition. Hatamieh, 2018 WL 1014158 at *4; Thurwanger,

2015 WL 137251, at *3.

        While not wishing to delve too far into the issues addressed below, Defendant would note

that before Leasa Williams removed the Shelving Unit from the display shelf, she was already

aware that the baskets of the unit – at least the bottom basket – were not attached to the unit.

Therefore, from a foreseeability standpoint, if, as Plaintiffs now postulate, the unit was

unreasonably dangerous, the foreseeability of that condition was, at the least, equally known to

both Leasa Williams and Defendant. But for the purpose of an analysis of the present issue – was

the placement of the Shelving Unit unreasonably dangerous – Plaintiffs’ own argument would

indicate to the negative. In other words, a reasonably prudent person would not have foreseen the

placement of the Shelving Unit as being unreasonably dangerous prior to the incident because

Plaintiff herself did not find it to be dangerous. Again, the issue is not “possibility,” but “sufficient

probability.” As such, Defendant is entitled to a summary judgment.

B.      Plaintiffs have failed to establish that the condition complained of was not open and
        obvious and known to Leasa Williams.

        As an initial matter, Plaintiffs’ response to this issue speaks directly to the issue of the

unreliability of Leasa Williams’ sham Declaration. Specifically, during her deposition, and before

having been shown the video of the incident, Leasa Williams testified that the basket would not


DEFENDANT’S OBJECTIONS AND REPLY TO PLAINTIFFS’ RESPONSE                                    PAGE 7 OF 10
TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
  Case 4:19-cv-00872-Y Document 17 Filed 05/11/20                    Page 8 of 10 PageID 302



come out at all; “it was stuck” and wouldn’t “budge.” [Doc. 10-1, p. 6, depo. pp. 35-36]. She

testified that she thought it was “zip-tied in the back.” [Doc. 10-1, p. 6, depo. p. 36]. Now she

contends that she did not know it would come out because even though she did pull it out and even

tip it up to look inside, she was still assuming it was attached. While Plaintiffs ask that this Court

find that every deposition statement contradictory to their claims was made in error because of

Plaintiff’s mental condition – a condition that has supposedly rendered her unable to know how to

answer a telephone – they also ask that the Court find that every new bit of fabricated testimony

is believable.

        It should be remembered that the issue with Leasa Williams recreating testimony directly

contrary to the video of the incident predates the new Declaration. Specifically, before she was

presented with the video evidence, she vehemently testified that she never attempted to take the

Shelving Unit down. [Doc. 10-1, pp. 6-7, depo. pp. 36-39]. Then her attorney suggested that she

was not attempting to remove the Shelving Unit, but merely straightening it up even while she

testified that “[i]t isn’t my nature to straighten things up.” [Doc. 10-1, p. 9, depo. p. 68].

        But the video evidence is very clear and revealing. Specifically, Plaintiff not only pulled

out the bottom basket, but pulled it out to the end of the Shelving Unit before tipping the basket to

her to look inside. Further, the video shows that before she attempted to remove the Shelving Unit

from the display shelf, Plaintiff examined the unit itself, including holding onto the unit. Further,

the video makes clear that the Shelving Unit was completely stationary until she attempted to

remove the unit from the display shelf.

        Most importantly, as noted in Defendant’s Motion, the issue is not simply a question of

whether Leasa Williams knew of the condition of the Shelving Unit, but whether she knew or if

the condition was open and obvious. Simpson v. Orange County Bldg. Materials, Inc., 2019 WL

470090, at *3 (Tex. App.—Beaumont 2019, no pet.) (“[T]he open-and-obvious nature of the

DEFENDANT’S OBJECTIONS AND REPLY TO PLAINTIFFS’ RESPONSE                                   PAGE 8 OF 10
TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
  Case 4:19-cv-00872-Y Document 17 Filed 05/11/20                   Page 9 of 10 PageID 303



hazard or the invitee's knowledge of the hazard negates the landowner's negligence duty.” (quoting

Phillips v. Abraham, 517 S.W.3d 355, 361 n.2 (Tex. App.—Houston [14th Dist.] 2017, no pet.)).

As stated by the court in Robles v. Ross Stores, Inc., 2017 WL 2306527 (N.D. Tex. 2017), the duty

owed to a customer is to protect against “hidden hazards on the premises.” Id. at *8.

          In the instant cause, the condition of the Shelving Unit was anything but hidden. In fact,

Plaintiff did not simply take a cursory look at the unit before taking the unit down from the display

shelf. Contrary to her testimony – all of the many versions – she specifically pulled out a basket

and tipped the basket forward, with no effort and no indication that it would not come completely

out of the unit. That Plaintiff did not completely remove the bottom basket, or that she did not

attempt to test all of the baskets before removing the Shelving Unit from the display shelf, does

not make the condition hidden. In actuality, the fact that Plaintiff, aware that the bottom basket

could be pulled as far as she chose to pull it out indicates that she was aware that the basket could

come out. This is the very reason why the courts have consistently found that there is a presumption

that an invitee will take reasonable measures for their own safety. Kennedy v. Wal-Mart Stores

Tex., LLC, 2020 WL 1943357, at *2 (Tex. App.—Austin 2020, no pet. h.) (citing Austin v. Kroger,

L.P., 465 S.W.3d 193, 203 (Tex. 2015)). Though Plaintiff has given several different versions of

her inspection of the Shelving Unit and the basket, the video speaks for itself. Therefore, if the

alleged “unreasonably dangerous condition” was that the baskets were not secure, it was a risk

known to Plaintiff. Therefore, she was in the best position to take reasonable measures for her own

safety.

                                          V. CONCLUSION

          Plaintiffs have gone to outstanding levels to draw the Court away from the video of the

incident; a video which Leasa Williams has testified is a fair and accurate depiction of what

occurred prior to and at the time of the incident. Bur as Leasa Williams herself has testified to, she

DEFENDANT’S OBJECTIONS AND REPLY TO PLAINTIFFS’ RESPONSE                                 PAGE 9 OF 10
TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
  Case 4:19-cv-00872-Y Document 17 Filed 05/11/20                 Page 10 of 10 PageID 304



is mentally unable to provide this Court with an accurate version of what occurred, so this Court

is left with what the video shows. This includes the fact that Ms. Williams had examined the

Shelving Unit, both as a whole and regarding the pull-out baskets. Further, that the baskets were

very clearly not attached in any manner to the unit. Further, that the condition of the Shelving Unit

was not an unreasonably dangerous condition. And finally, that even aware of the condition of the

Shelving Unit, Ms. Williams took no care when removing the unit from the display shelf.

       WHEREFORE, PREMISES CONSIDERED, Defendant requests that this Court enter a

final summary judgment in its favor and against Plaintiffs upon all claims, and for such other and

further relief to which Defendant may be entitled.

                                              Respectfully submitted,

                                              FLETCHER, FARLEY
                                              SHIPMAN & SALINAS, LLP

                                               /s/ Fernando P. Arias
                                              FERNANDO P. ARIAS
                                              ATTORNEY IN CHARGE
                                              State Bar No. 24025946
                                              C. RYAN CURRY
                                              State Bar No. 24050145
                                              9201 N. Central Expwy., Suite 600
                                              Dallas, Texas 75231
                                              214-987-9600
                                              214-987-9866 fax
                                              fred.arias@fletcherfarley.com
                                              ryan.curry@fletcherfarley.com
                                              ATTORNEYS FOR DEFENDANT

                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing instrument was electronically filed via the Court’s
CM/ECF system and a true and correct copy of same was delivered to all counsel of record in
accordance with the FEDERAL RULES OF CIVIL PROCEDURE on this the 11th day of May, 2020.
                                              /s/ Fernando P. Arias
                                              FERNANDO P. ARIAS


DEFENDANT’S OBJECTIONS AND REPLY TO PLAINTIFFS’ RESPONSE                               PAGE 10 OF 10
TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
